UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2341


SERENA J. ROBERTS,

                Plaintiff - Appellant,

          v.

INTOWN SUITES; BRIAN SMITH; TONI JONES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:11-cv-02213-SB)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Serena J. Roberts, Appellant Pro Se. Andreas Neal Satterfield,
Jr., JACKSON LEWIS, LLP, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Serena J. Roberts appeals the district court’s order

accepting     the   recommendation    of    the   magistrate     judge     and

dismissing her civil action contesting the termination of her

employment.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Roberts v. Intown Suites, No. 2:11-cv-02213-SB

(D.S.C. Oct. 18, 2012).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                     2